DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (US 6,915,922) in view of Wittengerg (US 3,174,658) further in view of Bullis (US 2,020,767).
Regarding claims 1-3, Wang (figs. 1-5) discloses a pressure tank, comprising: 
a metallic vessel 1 having an upper shell 10 and a lower shell 16 joined together;
a plastic liner 11 received in the upper shell 10 of the metallic vessel;  

a fixing ring 14 provided to hold the flexible diaphragm 3 against an inner peripheral wall of the plastic liner 11;  
10a nozzle 160 mounted on the lower shell 16 of the metallic vessel and being in communication with the pneumatic room; 
a through-wall connector 2 mounted on the upper shell 10 of the metallic vessel 1 and being in communication with the storage space, wherein the through-wall connector 2 having an inner tubular portion 22 and an exposed tubular portion 20, 21 including a cylindrical section (col. 3, lines 36-40) 15welded to the metallic vessel, a threaded section 20 for connection with a pipe, and a section 21 formed between the cylindrical section and the threaded section 20, wherein the cylindrical section is made with an external diameter smaller than that of the section 21 and larger than that of the inner tubular portion 22, wherein the cylindrical section includes an end located against an external surface of 2the metallic vessel, wherein the inner tubular portion 22 passes through the upper shell of the metallic vessel and the plastic liner 11 , and has a base section 220 and a bendable neck section 221 extending from an end of the base section 220; 
a seal washer 12 placed around of the base section 220 of the inner tubular portion 22 of the through-wall connector 2 and placed in between the upper shell 10 and the plastic liner 11, wherein 25the seal washer 12 is made with an external diameter larger than that of the section 21 of the through-wall connector 2; 

upon being bent, the neck section 221 of the inner tubular portion 22 of the through-wall connector 2 presses against an outer surface of the flat annular disk of the retainer ring 15, and the flat annular disk of the retainer ring faces the end 5of the cylindrical section of the through-wall connector 2; and 
an O-ring 23 placed around the inner tubular portion 22 of the through-wall connector 2, received in the annular recession of the retainer ring 15, and having a thickness greater than a 10depth of the annular recession, wherein once the neck section 220 of the inner tubular portion 22 of the through-wall connector 2 is bent to form an annular expanded portion to abut against the flat annular disk of the retainer ring 15, the thickness of the O-ring becomes smaller and no longer greater than the depth of the annular recession (fig. 5), and the O-ring 23 has a bottom surface abutting against the inner surface of the flat annular disk of the retainer ring 15, an outer 15peripheral surface abutting against an inner surface of the circumferential wall of the retainer ring 15, an inner peripheral surface abutting against the inner tubular portion of the tubular body, and a top surface; 
Wang fails to disclose:
the top of section 22 being a 15;
polygonal section, wherein polygonal section has a plurality of flat sides; and
a circumferential wall extending outward from an outer periphery of the flat annular disk, and a flat ring flange extending outward from a peripheral end of the 
wherein the circumferential wall of the retainer ring extends obliquely outward from the flat annular disk, and a portion of the circumferential 25wall between the circumferential wall and the flat annular disk is arc-shaped; and  
wherein the circumferential wall of the retainer ring extends obliquely outward to the flat ring flange, and a portion of the circumferential wall between the circumferential wall and the flat ring flange is arc-shaped; and
 wherein the plastic liner has a first annular portion and a second annular portion of same thickness, the first annular portion placed around of the base section of the inner tubular portion of the through-wall connector and clamped between the seal washer and the top surface of the O- ring, the second annular portion extending outward from the first annular portion and clamped between the seal washer and the flat ring flange of the retainer ring; wherein the O-ring is clamped between the circumferential wall of the retainer ring and the base section of the inner tubular portion of the through-wall connector.
However, Wittengerg teaches a through wall connector 40 having an exposed polygonal section (fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to have made the exposed section or cylindrical section of the device of Wang, polygonal, for the predictable result of easily attaching fittings onto the connector. 
Further, Bullis teaches a retainer ring having: 

wherein the circumferential wall 22 of the retainer ring extends obliquely outward from the flat annular disk 17, and a portion of the circumferential 25wall 22 between the circumferential wall 22 and the flat annular disk is arc-shaped; and  
wherein the circumferential wall 22 of the retainer ring extends obliquely outward to the flat ring flange, and a portion of the circumferential wall between the circumferential wall and the flat ring flange is arc-shaped; and
 wherein the substrate 19 has a first annular portion and a second annular portion of same thickness (fig. 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the retainer ring of Wang a flat annular disk, a circumferential wall extending outward from an outer periphery of the flat annular disk, and a flat ring flange extending outward from a peripheral end of the circumferential wall; and made the liner of the same thickness, as taught by Bullis, for the predictable result of providing a fluid tight joint.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAINE G NEWAY/Examiner, Art Unit 3735

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735